   Case 2:20-cr-00634-DWL Document 60 Filed 03/02/21 Page 1 of 4
                                                                   1


                   UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF ARIZONA

                          _________________

United States of America,      )
                               )     CR-20-00634-DWL-1
               Plaintiff,      )
                               )     Phoenix, Arizona
         vs.                   )     October 21, 2020
                               )     10:27 A.M.
Jill Marie Jones,              )
                               )
               Defendant.      )
_______________________________)


 BEFORE:   THE HONORABLE EILEEN S. WILLETT, MAGISTRATE JUDGE

                    TRANSCRIPT OF PROCEEDINGS

                             ARRAIGNMENT



 APPEARANCES:

 For the Government: (Telephonically)
             U.S. Attorney's Office
             By: JACQUELINE SCHESNOL, ESQ.
             40 North Central Avenue, Suite 1800
             Phoenix, AZ 85004

 For the Defendant Jill Marie Jones:
             Federal Public Defender's Office
             By: JAMI SUZANNE JOHNSON, ESQ.
             850 West Adams Street, Suite 201
             Phoenix, AZ 85007

 Transcriptionist:
 Barbara H. Stockford
 Sandra Day O'Connor U.S. Courthouse, Suite 312
 401 West Washington Street, Spc. 39
 Phoenix, Arizona 85003-2151
 (602) 322-7247

 Proceedings Recorded by Electronic Sound Recording
 Transcript Produced by Transcriptionist
                   UNITED STATES DISTRICT COURT
       Case 2:20-cr-00634-DWL Document 60 Filed 03/02/21 Page 2 of 4
                                                                        2


 1            THE COURTROOM DEPUTY:       Case No. CR-20-634.    USA versus

 2   Jill Marie Jones.     Before the Court for arraignment.

 3            Counsel, please announce for the record.

 4            MS. SCHESNOL:     Good morning, Your Honor.

 5   Jacqueline Schesnol standing in for Lisa Jennis representing

 6   the United States.

 7            THE COURT:     Good morning, Ms. Schesnol.

 8            MS. JOHNSON:     Good morning, Your Honor.      Jami Johnson

 9   for Jill Marie Jones who is not present but who is appearing

10   via video link from the jail where she is in custody.

11            THE COURT:     Good morning, Ms. Johnson.     Good morning,

12   Ms. Jones.

13            THE DEFENDANT:     Good morning.

14            THE COURT:     Ms. Jones, after having consulted with

15   your attorney, did you agree to appear by video today?

16            THE DEFENDANT:     I did.

17            THE COURT:     The Court finds it's in the interests of

18   justice to so proceed.

19            Go right ahead, Ms. Johnson.

20            MS. JOHNSON:     Your Honor, I met with -- or I spoke on

21   the telephone with Ms. Jones yesterday and reviewed the

22   indictment against her.     She understands the charge against

23   her.   Her name is spelled correctly in the caption.        We waive a

24   formal reading of the indictment and ask the Court to enter a

25   plea of not guilty as to Count 1 and a denial as to the
                         UNITED STATES DISTRICT COURT
       Case 2:20-cr-00634-DWL Document 60 Filed 03/02/21 Page 3 of 4
                                                                       3


 1   forfeiture allegation.

 2            THE COURT:     Your plea of not guilty is hereby entered

 3   into the record as well as your denial of the forfeiture

 4   allegation.     It is ordered setting a deadline of 21 days for

 5   pretrial motions.     Your firm trial date is Tuesday, December 1,

 6   2020, at 9:00 A.M.     Your judge, ma'am, is Judge Lanza.

 7            Counsel, that is currently scheduled in Courtroom 601,

 8   to be determined at a later date however.

 9            MS. JOHNSON:     Thank you.

10            THE COURT:     Your attorney is going to be in back in

11   contact with you, Ms. Jones, to prepare you for your case.

12            Anything further from the government?

13            MS. SCHESNOL:     No, Your Honor.    Thank you.

14            THE COURT:     Anything further from the defense?

15            MS. JOHNSON:     No, Your Honor.

16            THE COURT:     Ms. Jones, in order to get out of that

17   room, just knock loudly on the door and the guard will come and

18   get you and take you back to your pod, ma'am.

19            THE DEFENDANT:     Thank you.

20            THE COURT:     You're welcome.

21                 (Proceedings adjourned at 10:29 a.m.)

22

23

24

25
                         UNITED STATES DISTRICT COURT
       Case 2:20-cr-00634-DWL Document 60 Filed 03/02/21 Page 4 of 4
                                                                       4


 1                         C E R T I F I C A T E

 2

 3            I, BARBARA H. STOCKFORD, court-approved transcriber,

 4   certify that the foregoing is a correct transcript from the

 5   official electronic sound recording of the proceedings in the

 6   above-entitled matter.

 7

 8            DATED at Phoenix, Arizona, this 1st day of March 2021.

 9

10
                                             s/Barbara H. Stockford
11                                             Barbara H. Stockford

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                       UNITED STATES DISTRICT COURT
